THE THIRTEENTH COURT OF APPEALS

                                   13-17-00570-CR


                               MANSU LAU KNOX JR.
                                       v.
                               THE STATE OF TEXAS


                                 On Appeal from the
                      426th District Court of Bell County, Texas
                               Trial Cause No. 77322


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

January 4, 2018